9/23/2020              Case 1:16-cr-00631-DC      Document
                                         Gmail - RE:               85-1
                                                     Nicholas Mitsakos        Filed 09/23/20
                                                                       early termination                Page 1 of 1
                                                                                         of supervised release



                                                                                        Shon Hopwood <shonrhopwood@gmail.com>



  RE: Nicholas Mitsakos early termination of supervised release
  1 message

  Daniel Landeros <Daniel_Landeros@cacp.uscourts.gov>                                                         Tue, Sep 1, 2020 at 12:48 PM
  To: Shon Hopwood <shon@hopwoodsinghal.com>


    I apologize for the delayed response on this. I have discussed this matter with a supervisor and it was agreed that we not
    oppose the request for early termination with the understanding that he is still required to make his monthly
    restitution/fines according to his judgment and commitment order which is 15% of his gross monthly income. Based on
    this email I am assuming that you will be writing to the court to petition for early term.



    From: Shon Hopwood <shon@hopwoodsinghal.com>
    Sent: Thursday, August 20, 2020 12:07 PM
    To: Daniel Landeros <Daniel_Landeros@cacp.uscourts.gov>
    Subject: Nicholas Mitsakos early termination of supervised release



    Mr. Landeros,


    I am an attorney representing Nicholas Mitsakos, who you are currently supervising. We plan to ﬁle a motion
    for early termination of supervised release and was wondering if the U.S. Probation will support or oppose
    his early release?


    Thank you,
    Shon




    --

    Shon Hopwood

    Hopwood & Singhal PLLC

    1701 Pennsylvania Ave. NW

    Suite 200

    Washington, DC 20006

    (402) 889-0588




https://mail.google.com/mail/u/0?ik=f427e67973&view=pt&search=all&permthid=thread-a%3Ar-1618543499625521567%7Cmsg-f%3A1676650938218930053&si…   1/1
